Citation Nr: 1807258	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-26 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a left knee condition.

4.   Entitlement to service connection for a cervical spine condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a cervical spine condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  PTSD was onset in service.

2.  Left knee degenerative joint disease was onset in service.

3.  Right knee degenerative joint disease was onset in service.



CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Left knee degenerative joint disease was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  A right knee disability status post total knee replacement was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

I.  PTSD

The Veteran contends that while in service, he was sexually assaulted.  Specifically, he contends that while he was in the shower, two officers came in, fondled him, and put a gun to his face.  He testified that he did not inform his commanders because he was terrified and the two officers threatened his life.  He also testified that this triggered memories from a childhood sexually assault.  He contended that, after this event, he started feeling really angry, upset, and scared that he was going to be attacked.  He testified that he started acting out and getting into trouble, he could hardly perform his duties, he did not make passing grades, and he was involved in stealing money.  He testified that his life has not been the same since as he does not have a lot of friends, does not trust people, takes a lot of medication, and has anxiety.  See October 2017 Board hearing transcript, pp. 8-12; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).

The Veteran's PTSD claim is predicated on his report of in-service sexual assault.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 38 C.F.R. § 3.304(f)(5).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5)  specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382   (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

In making all determinations, the Board must fully consider the lay reports as to the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Veteran is competent to report military sexual trauma and psychiatric symptoms that began in service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno.  

Service treatment records show the Veteran was found guilty of stealing money on or about September 12, 1972.  In May 1973, the Veteran was counseled and recommended for discharge due to poor attitude, substandard military appearance and bearing, and below standard conduct and efficiency.  A May 1973 mental status evaluation notes a character and behavior disorder and drug abuse.

The Veteran has a current diagnosis of PTSD.  See September 2013 through January 2016 VA treatment records and July 2015 VA examination.  

The July 2015 VA examiner determined the in-service sexual assault reported by the Veteran was adequate to support a diagnosis of PTSD.  The Board acknowledges that the examiner provided a negative nexus opinion.  However, the examiner noted that he believed the Veteran was sexually abused (and probably physically and emotionally) as a child.  He explained, assuming that the Veteran did tell the truth about everything, and giving him the benefit of the doubt, he would opine that his PTSD originated and was caused by sexual trauma that occurred in childhood.  He opined that this more likely led him to act out while in the military, and could very well have resulted in his drug seeking behavior, Article 15, sentence to be confined to Post Stockade Fort Leonard Wood, Missouri and diagnosis of a character behavior disorder.  He further noted that his opinion does not completely discredit the Veteran's contention regarding military sexual trauma, meaning this may be something that truly happened to him, and if it did occur, it exacerbated a disorder that was already set in motion from childhood.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  

II.  Right and Left Knees

The Veteran contends that his knee conditions occurred due to carrying heavy sack packs everyday while training in service.  See October 2017 Board hearing transcript, p. 2.  The Veteran also reported that he has had pain in his knees since he got out of the military.  See July 2013 VA treatment record.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Private treatment records show mild degenerative disease in both knees with spurring as early as June 2003.  Subsequent VA treatment records show a diagnosis of degenerative joint disease in both knees, a partial knee replacement in his left knee in March 2014, and a total knee replacement of his right knee in August 2016.

The May 2013 VA examiner diagnosed degenerative joint disease in both knees and provided a negative nexus opinion.  However, the Board finds the testimony of the Veteran regarding the onset of his symptoms and his symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative joint disease of the left knee and a right knee disability status post total knee replacement is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for left knee degenerative joint disease is granted.

Service connection for a right knee disability status post total knee replacement is granted.


REMAND

The Veteran contends that his cervical spine condition occurred due to carrying heavy sack packs everyday while training in service.  See October 2017 Board hearing transcript, p. 2.  The Veteran has post-service diagnoses of stenosis of the cervical spine, cervical disc disease, and degenerative disc disease with several subluxed discs.  See Kaiser private treatment records and VA treatment records.  The Board finds that there is sufficient indication of a current disability that may be associated with the Veteran's active service to trigger the duty to provide a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a remand is warranted to obtain a VA examination addressing whether any current cervical spine condition is related to service.

The Veteran testified that he had private treatment from Clairmount and other private doctors.  See October 2017 Board hearing transcript, p. 4.  Records from Clairmount have not been requested.  Additionally, in December 2011, the RO requested medical records from Montclair Hospital Center for treatment in 1995.  In December 2011, Montclair Hospital Center responded that the requested records were no longer available and that the only records of treatment are two emergency visits in January 2003.  The records of emergency visits in January 2003 were not obtained.  With any necessary assistance from the Veteran, all records from Clairmont should be requested and records from Montclair Hospital Center emergency visits in January 2003 should be requested.  Any additional, pertinent VA or private treatment records should also be obtained and associated with the claims file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With any necessary assistance from the Veteran, all records from Clairmont should be requested and records from Montclair Hospital Center emergency visits in January 2003 should be requested.  

2.  Request that the Veteran identify any additional outstanding VA or private treatment records pertaining to his claim.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies. 

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service cervical spine symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After any additional evidence has been associated with the claims file, schedule the Veteran for appropriate VA examination to address his claim for service connection for a cervical spine condition.  The claims file should be made available and reviewed by the examiner.  The examiner must opine as to whether it is at least as likely as not that any current cervical spine condition is related to or had its onset during service.  The examiner must acknowledge the Veteran's lay statement that his cervical spine condition occurred due to carrying heavy sack packs everyday while training in service.  

5.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


